DETAILED ACTION

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2020 has been entered.


Response to Arguments/Remarks

Applicant’s arguments and remarks filed on 11/19/2020 have been fully considered but were not found to be persuasive because new limitations were added to the amended claims.

In response to the amendment made to claims of 1, 9, 17 and their dependent claims, Examiner relies on a new reference, Venkatesh et al.  US 2015/0227543, which goes beyond the scope of the portions that were previously relied upon, therefore, this office action is based a new ground of rejection. 

Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 7, 9, 13, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al.  US 2015/0227543 A1, hereinafter Venkatesh in view of LEE et al., Pub. No.: US 2017/0031631 Al, hereinafter Lee.

As per claim 1, (Currently Amended) A method of replicating data blocks, comprising: replicating a first plurality of data blocks to a target server from a first client after determining that an identifier of each of the first plurality of data blocks does not exist on the target server 

Venkatesh discloses a method of uniquely identifying data blocks at the destination deduplication system by employing processing logic to determine if the block exists in the destination deduplication system (e.g., “determining that an identifier of each of the first plurality of data blocks does not exist on the target server”). If identified block does not exist at the destination (e.g., “plurality of data blocks does not exist in a first cache file”) deduplication system (processing block 310), processing logic requests the identified block from the source deduplication system (processing block 312), sending the requested data block to the destination deduplication system. (e.g., “replicating a first plurality of data blocks to a target server”)
(Venkatesh [0041] lines 3-24: “In one embodiment, the identifiers uniquely identify data blocks and enable the destination deduplication system to determine which data blocks from the specific VM file, VM image, or VM file system are already present at the destination deduplication system, and which data blocks are needed in order to complete the replication. In one embodiment, for each identified block, processing logic determines if the block exists in the destination deduplication system (processing block 308). When an identified block does not exist at the destination deduplication system (processing block 310), processing logic requests the identified block from the source deduplication system (processing block 312). In one embodiment, the request may specify the block identifier for the block that does not exist locally at the destination deduplication system. Processing logic responds to the request and sends the requested data block to the destination deduplication system (processing block 314). Processing logic may then update the destination system deduplication metadata (processing block 316), such as referencing a storage location of the received data block. In one embodiment, processing logic may request, and hence receive, individual blocks or sets of blocks”)

and an identifier of each of the first plurality of data blocks does not exist in a first cache file; 

Venkatesh discloses a method of maintaining an identifier file (e.g., “first cache file”) to determine which data blocks are already stored by the destination deduplication system and which blocks of data are needed in order to replicate (e.g., “an identifier of each of the first plurality of data blocks does not exist”) the file or file system:
(Venkatesh [0034] Destination replicator 270 receives the identifier file and destination replication manager 274 utilizes the identifiers within identifier file to determine which data blocks are already stored by the destination deduplication system (e.g., system 151). In one embodiment, destination replication manager 274 queries destination metadata processing engine 276 and destination file data processing engine 278 in order to compare hash values from the identifier file with hash values in the destination deduplication system's own deduplication metadata. Based on the comparison, destination replicator 270 determines which blocks of data from the file or file system to be replicated are already stored locally on the destination deduplication system, and which blocks of data are needed in order to replicate the file or file system.)

storing a first set of identifiers corresponding to each of the first plurality of data blocks in the first cache file, replicating a second plurality of data blocks to the target server from a second client after determining that an identifier of each of the second plurality of data blocks does not exist on the target server and an identifier of each of the second plurality of data blocks does not exist in a second cache file; 

Venkatesh discloses a method of configuring destination replicator 270 receives the identifier file  and destination replication manager 274 utilizes the identifiers within identifier file (e.g., “the first cache file”) to determine which data blocks are already stored by the destination deduplication system and which data blocks from the one or more virtual machine files are not present at the destination (e.g., “determining that an identifier of each of the second plurality of data blocks does not exist on the target server and which blocks of data are needed in order to replicate the file or file system”)
(Venkatesh [0012] lines 4-13: “In one embodiment, the identifier file enables destination deduplication system to determine which data blocks from the one or more virtual machine files are already present at the destination deduplication system (i.e., data blocks that do not have to be transferred), and which data blocks from the one or more virtual machine files are not present at the destination deduplication system (i.e., data blocks that are needed in order to complete the replication of the one or more virtual machine files).”
Venkatesh [0034] Destination replicator 270 receives the identifier file and destination replication manager 274 utilizes the identifiers within identifier file to determine which data blocks are already stored by the destination deduplication system (e.g., system 151).)

[[and]] determining, based on an identifier of a third data block in the third set of identifiers, that the third data block does not exist on the target server; and replicating, based on the third set of identifiers and [[an]] the identifier of a third data block, the third data block to the target server.
Venkatesh discloses a method of transferring the source block if processing logic determined that a hash value does not exist (e.g., “based on an identifier of a third data block”) in the replication hash file received from the source, it adds the source block number to a data request file (processing block 466) (e.g., “replicating, based on the third set of identifiers and the identifier of a third data block, the third data block to the target server”):
(Venkatesh [0054] Processing logic at the destination replicator receives the replication hash file(s) (processing block 458). For each block in the received replication hash file, processing logic determines whether the hash value for the block exists in the local deduplication file system data (processing block 460). In one embodiment, processing logic queries local deduplication metadata to compare the hash values of locally stored blocks of data against the hash values associated the blocks in the replication hash file.
Venkatesh [0055] When there is a match and a hash value exists (processing block 462), processing logic determines that the destination replicator has access to a local copy of the data for the block, and that data need not be transferred to the destination replicator for replication of the file. The processing logic then updates a local file block for the replicated file to point to the local copy of the data, and increments a reference counter in local deduplication metadata for the found block (processing block 464). When a hash value does not exist (processing block 462), processing logic adds the source block number to a data request file (processing block 466).)

With respect to claim 1, Venkatesh does not explicitly discloses a method of merging the first set of identifiers and the second set of identifiers into a third set of identifiers to eliminate duplicative identifier:

storing a second set of identifiers corresponding to each of the second plurality of data blocks in the second cache file; obtaining [[a]] the first set of identifiers associated with [[a]] the first client and [[a]] the second set of identifiers associated with [[a]] the second client, merging the first set of identifiers and the second set of identifiers into a third set of identifiers to eliminate duplicative identifiers; 

However, Venkatesh in view of Lee teaches a method of merging the first and second stream IDs into a third stream ID: 
(Lee, [0005] lines: 1-8: “controls input/output of multi-stream data according to a stream ID, the method including: receiving, from a host, a stream control command merging a first stream ID and a second stream ID; merging the first and second stream IDs into a third stream ID in response to the received stream control command; receiving, from the host”)

Thus, one of ordinary skill in the art would have been motivated to use teachings of Lee, merging the first and second ID to produce the third ID for the new target, which references commonly shared data block by both first and second. Since the target server storage unit (in this case, Fig 1. Element 4) may only need a single reference ID for a shared data block, the merged ID of the first and second, eliminates additional process of generating a new ID for the third (e.g., shared storage). As the result, it saves computing steps of generating the new ID, which improves the overall performance of deduplication process.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee into the system of Venkatesh because, they are analogous art as being directed to the same field of endeavor, the method of data replication. 

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al.  US 2015/0227543 A1, hereinafter Venkatesh in view of LEE et al., Pub. No.: US 2017/0031631 Al, hereinafter Lee further in view of TOFANO, Pub. No.: US 2011/0218972 Al, hereinafter Tofano.

Regarding claim 2, (Previously Presented) The method of claim 1, Venkatesh does not explicitly discloses calculating a hash from a data block prior to the replication process and send it to the target server: 
wherein obtaining the first set of identifiers associated with the first client comprises: performing a hash processing on the data block replicated to the target server from the first client to obtain a hash value of the data block; and determining the identifier of the data block based on the hash value.  

However, Venkatesh in view of Tofano teaches a method of using data reducer 120 to hash a chuck (e.g. data block) and use it as primary key and/or a portion of primary key to index it from global index 160 (Tofano, par. [0028]: “The configurable variable data reducer 120 can chunk and hash the object 110 into, for example, chunks 130, 140 ... 150 and hashes 132,142 ... 152. Once the chunks and hashes have been computed”, 
Tofano [0029]: “An alternative method for determining whether a chunk is a duplicate is to search global index 160 for a match for a hash for the chunk. Hash values may be a primary key and/or a portion of a primary key for global index 160. The global index 160 can be stored, for example, as a tree, as a hash tree, or as another structure”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tofano into the system of Venkatesh and Lee combined because, data reducer 120 can generate hashes (based on property of chunk) which can be used as a primary key from the global index 160 for locating the chuck in the storage. Furthermore, since the global index does not allow keeping duplicate references in the entry, every reference (index) points to a unique chunk and therefore, storage spaces are saved and utilized most effectively.

Claims 3, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Lee further in view of Zheng et al., Patent No.: US 8,849,767 B1, hereinafter Zheng and of Bernat et al., Pub. No.: US 2015/0268864 A1, hereinafter Bernat.

Regarding claim 3, (Previously Presented) The method of claim 1, wherein merging the first set of identifiers and the second set of identifiers into the third set of identifier comprises: 

Venkatesh does not explicitly discloses:
 sorting hash values corresponding to identifiers of the first set of identifiers by size; sorting hash values corresponding to identifiers of the second set of identifiers by size; 

However, Venkatesh in view of Zheng teaches sorting the fingerprints (e.g., “sorting hash values”) of the data blocks, which may be based on hash: 
(Zheng, col. 3, lines 32-37: “A "fingerprint", as the term is used herein, is any information derived from the content of a data block that might uniquely identify the data block. The entries in the metadata file are then sorted by fingerprint, and the sorted metadata file is used to identify data blocks which are duplicates.”) As an example, Tofano also teaches that fingerprint can be a hash: (Tofano par. [0003] lines 5-8: “The fingerprint can be, for example, a hash. By way of illustration, 1x103 a 1 kilobyte (KB, bytes) block of data may be uniquely identified by a 128 bit cryptographic hash.”)

and merging the sorted hash values using a tree structure.
However, Venkatesh in view of Bernat teaches a method of using binary trees (e.g., “using a tree structure”) for effectively storing data block: 
(Bernat, par. [0056] lines 14-18: “It is also noted that any suitable data structure may be used to store the mapping table information in order to provide for efficient searches (e.g., b-trees, binary trees, hash tables, etc.). All such data structures are contemplated.”)  

Therefore, one of ordinary skill in the art would have motivated to use teachings of Zheng and Bernat, a method of sorting fingerprint value and use it for identifying duplicated data blocks because sorted value in a binary tree may be much easier and faster for searching a fingerprint hash value from the long list of fingerprints/hashes thus, resulting improved system performance.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Lee, further in view of Bernat et al., Pub. No.: US 2015/0268864 A1, hereinafter Bernat.

Regarding claim 4, (Original) The method of claim 3, Venkatesh and combined do not explicitly disclose a method of organizing identifiers in a tree structure: 
wherein the tree structure comprises at least one of a loser tree and a winner tree.

However, Venkatesh in view of Bernat teaches a method of using binary trees (e.g., loser tree and winner tree) for effective search of stored data block: (Bernat, par. [0056] lines 14-18: “It is also noted that any suitable data structure may be used to store the mapping table information in order to provide for efficient searches (e.g., b-trees, binary trees, hash tables, etc.). All such data structures are contemplated.”)  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bernat into the system of Venkatesh and Lee to improve the performance on storing and searching of data blocks since searching a data in a tree structure requires Big O(log n) computation whereas, linear search requires Big O(n).

Regarding claim 5, (Previously Presented) The method of claim 1, wherein replicating the third data block to the target server comprises: 
determining an identifier of the third data block; determining that the identifier of the third block does not match any identifiers of the third set of identifiers; and in response to the determination, replicating the third data block to the target server.  

Venkatesh discloses a method of transferring the source block if processing logic determined that a hash value does not exist (e.g., “identifier of the third block does not match any identifiers of the third set of identifiers”) in the replication hash file received from the source, it adds the source block number to a data request file (processing block 466) (e.g., “in response to the determination, replicating the third data block to the target server”):
(Venkatesh [0054] Processing logic at the destination replicator receives the replication hash file(s) (processing block 458). For each block in the received replication hash file, processing logic determines whether the hash value for the block exists in the local deduplication file system data (processing block 460). In one embodiment, processing logic queries local deduplication metadata to compare the hash values of locally stored blocks of data against the hash values associated the blocks in the replication hash file.
Venkatesh [0055] When there is a match and a hash value exists (processing block 462), processing logic determines that the destination replicator has access to a local copy of the data for the block, and that data need not be transferred to the destination replicator for replication of the file. The processing logic then updates a local file block for the replicated file to point to the local copy of the data, and increments a reference counter in local deduplication metadata for the found block (processing block 464). When a hash value does not exist (processing block 462), processing logic adds the source block number to a data request file (processing block 466).)

Regarding claim 6, (Previously Presented) The method of claim 1, wherein replicating the third data block to the target server comprises: determining an identifier of the third data block; determining that the identifier of third data block does not match any identifiers of the third set of identifiers; and in response to the determination, transmitting the identifier of the third data block to the target server, wherein the target server makes a second determination, using the identifier of the third data block, that the third data block is not stored on the target server [[,]]; and in response to the second determination, replicating the third data block to the target server.
Venkatesh discloses a method of processing logic requests the identified block (e.g., “transmitting the identifier of the third data block to the target server”) from the source deduplication system if an identified block does not exist at the destination deduplication system. As a respond, the Processing logic responds to the request (e.g., “wherein the target server makes a second determination”) and sends the requested data block to the destination deduplication system (processing block 314):
(Venkatesh [0041] When an identified block does not exist at the destination deduplication system (processing block 310), processing logic requests the identified block from the source deduplication system (processing block 312). In one embodiment, the request may specify the block identifier for the block that does not exist locally at the destination deduplication system. Processing logic responds to the request and sends the requested data block to the destination deduplication system (processing block 314). Processing logic may then update the destination system deduplication metadata (processing block 316), such as referencing a storage location of the received data block. In one embodiment, processing logic may request, and hence receive, individual blocks or sets of blocks.)

Regarding claim 7, (Previously Presented) The method of claim 5, further comprising: in response to the determination, writing the identifier of the third data block into the third set of identifiers. 
Venkatesh discloses a method of updating the deduplication metadata (e.g., “writing the identifier of the third data block”) upon termination of data transfer.
(Venkatesh [0058] After processing logic of the source replicator has transferred each of the block number-data block pairs, processing logic terminates the data transfer (processing block 478). When transfer of the data is terminated, processing logic of the destination replicator has written each of the received blocks to the appropriate offset in a local file, and also terminates the data transfer (processing block 480). The destination replicator now has a local copy of the data blocks, which were not previously stored locally by a destination deduplication system, and the process ends. Based on the locally stored and updated deduplication metadata for the replicated file, and the transfer of the blocks from the source deduplication system needed for the replicated file, the destination deduplication system has a replicated and deduplicated version of the file.)

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Lee and further in view of Tofano and Dijkstra (http://www.faculty.idc.ac.il/gadi/MyPapers/2008T-mutex.pdf)

Regarding claim 8, (Previously Presented) The method of claim 7, Venkatesh and combined do not explicitly discloses that during the execution of a process of writing a resource is inaccessible by other processes:  
wherein during execution of a process of writing the identifier of the third data block into the third set of identifiers, the third set of identifiers is inaccessible by other processes. 

However, Dijkstra teaches a problem of accessing a shared resources by multiple processes at the same time, called “Mutual Exclusion”: 
(Concurrent Programming, Mutual Exclusion (1965; Dijkstra), section 1.2 The mutual exclusion: “The mutual exclusion problem, which was first introduced by Edsger W. Dijkstra in 1965, is the guarantee of mutually exclusive access to a single shared resource when there are several competing processes [6]. The problem arises in operating systems, database systems, parallel supercomputers, and computer networks, where it is necessary to resolve conflicts resulting when several processes are trying to use shared resources.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dijkstra into the system of Venkatesh to prevent the resource conflict problems in a concurrent process environment, by applying a few of well-known methods in synchronization of process, such as mutex, semaphore or lock.

Regarding claim 9, (Previously Presented) An electronic device for replicating data blocks, comprising: a processor; and a memory having computer program instructions stored thereon, the processor executing the computer program instructions in the memory to control the electronic device to perform a method, the method comprising: obtaining a first set of identifiers associated with a first client and a second set of identifiers associated with a second client, the first set of identifiers comprising an identifier of a data block having been replicated to a target server from the first client and the second set of identifiers comprising an identifier of a second data block having been replicated to the target server from the second client; merging the first set of identifiers and the second set of identifiers into a third set of identifiers to eliminate duplicative identifiers; and replicating, based on the third set of identifiers and an identifier of a third data block, the third data block to the target server.

Claims 9 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 10, (Previously Presented) The electronic device of claim 9, wherein obtaining the first set of identifiers associated with the first client comprises: performing a hash processing on the data block replicated to the target server from the first client to obtain a hash value of the data block; and determining the identifier of the data block based on the hash value.  

Claims 10 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 11, (Previously Presented) The electronic device of claim 9, wherein merging the first set of identifiers and the second set of identifiers into the third set of identifiers comprises: sorting hash values corresponding to identifiers of the first set of identifiers by size; sorting hash values corresponding to identifiers of the second set of identifiers by size; and merging the sorted hash values using a tree structure.  

Claims 11 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 12, (Original) The electronic device of claim 11, wherein the tree structure comprises at least one of a loser tree and a winner tree.  

Claims 12 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 13, (Previously Presented) The electronic device of claim 9, wherein replicating the data block to be replicated to the target server comprises: determining an identifier of the third data block; determining that the identifier of the third block does not match any identifiers of the third set of identifiers; and in response to the determination, replicating the third data block to the target server. 

Claims 13 is analogous to claim 5 and is rejected under the same rationale as indicated above
 
As per claim 14, (Previously Presented) The electronic device of claim 9, wherein replicating the data block to the target server comprises: determining an identifier of the third data block; determining that the identifier of the third block does not match any identifiers of the third identifier set; and in response to the determination, transmitting the identifier of the third block to the target server, wherein the target server makes a second determination, using the identifier of the third data block, that the third data block is not stored on the target server; and in response to the second determination, replicating the third data block to the target server. 

Claims 14 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 15, (Previously Presented) The electronic device of claim 13, the actions further comprise: in response to the determination, writing the identifier of the third data block into the third set of identifiers. 

Claims 15 is analogous to claim 7 and is rejected under the same rationale as indicated above.
 
As per claim 16, (Previously Presented) The electronic device of claim 14, wherein during execution of a process of writing the identifier of the third data block into the third set of identifiers, the third set of identifiers is inaccessible by other processes. 

Claims 16 is analogous to claim 8 and is rejected under the same rationale as indicated above.
 
As per claim 17, (Currently Amended) A computer program product being tangibly stored on a non-volatile computer-readable medium and comprising machine-executable instructions which, when executed, causing a machine to perform a method, the method comprising; replicating a first plurality of data blocks to a target server from a first client after determining that an identifier of each of the first plurality of data blocks does not exist on the target server and an identifier of each of the first plurality of data blocks does not exist in a first cache file; storing a first set of identifiers corresponding to each of the first plurality of data blocks in the first cache file; replicating a second plurality of data blocks to the target server from a second client after determining that an identifier of each of the second plurality of data blocks does not exist on the target server and an identifier of each of the second plurality of data blocks does not exist in a second cache file; storing a second set of identifiers corresponding to each of the second plurality of data blocks in the second cache file; obtaining [[a]] the first set of identifiers associated with [[a]] the first client and [[a]] the second set of identifiers associated with [[a]] the second client, determining, based on an identifier of a third data block in the third set of identifiers, that the third data block does not exist on the target server; and replicating, based on the third set of identifiers and [[an]] the identifier of a third data block, the third data block to the target server.

Claims 17 is analogous to claim 1 and is rejected under the same rationale as indicated above.  

As per claim 18, (Previously Presented) The computer program product of claim 17, wherein merging the first set of identifiers and the second set of identifiers into the third set of identifier comprises: sorting hash values corresponding to identifiers of the first set of identifier by size; sorting hash values corresponding to identifiers of the second set of identifiers by size; and merging the sorted hash values using a tree structure.

Claims 18 is analogous to claim 3 and is rejected under the same rationale as indicated above.
  
As per claim 19, (Previously Presented) The computer program product of claim 17, wherein replicating the third data block to the target server comprises: determining an identifier of the third data block; determining that the identifier of the third block does not match any identifiers of the third set of identifiers; and in response to the determination, replicating the third data block to the target server.  

Claims 19 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 20, (Previously Presented) The computer program product of claim 17, wherein replicating the third data block to the target server comprises: determining an identifier of the third data block; determining that the identifier of third data block does not match any identifiers of the third set of identifiers; and in response to determination, transmitting the identifier of the third data block to the target server, wherein the target server makes a second determination, using the identifier of the third data block, that the third data block is not stored on the target server; and in response to the second determination, replicating the third data block to the target server.

Claims 20 is analogous to claim 6 and is rejected under the same rationale as indicated above.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

DATA MIGRATION WITH LOAD BALANCING AND OPTIMIZATION (Douglis Patent No.: US 8,554,918 B1)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154